Wvlt, J.
This is an action for the value of two hundred cords of wood, which plaintiff alleges was taken by defendant from his plantation, in the parish of Plaquemines, in 1862.
Defendant pleaded the general denial, and the prescription of three years.
There was judgment in favor of defendant, and .plaintiff has appealed.
Defendant pleads in bills court that he has been adjudged a bankrupt according to the provisions of “An act to establish a uniform system of bankruptcy throughout the United States,” passed by the Congress of the United States, and approved second March, 1867. He also flies Ms certificate of final discharge granted’ on the thirtieth November, 1863. by the honorable United States District Court' for the District of Louisiana.
We think the proceedings in bankruptcy and the final discharge of the defendant, Charles A. Weed, a complete bar to further proceedings in this court, and that this court has no further jurisdiction of the case, (Bankrupt Act sec. 34).
It is therefore ordered that this appeal be dismissed at the cost of appellant